STATE OF MINNESOTA

                                   IN SUPREME COURT

                                       A13-1474


Court of Appeals                                                          Gildea, C.J.
                                                            Took no part, Lillehaug, J.
Great River Energy, et al.,

                     Appellants,

vs.                                                              Filed: March 4, 2015
                                                            Office of Appellate Courts
David D. Swedzinski, et al.,

                     Respondents.


                               ________________________


Steven J. Quam, John E. Drawz, Richard D. Snyder, Patrick D.J. Mahlberg, Fredrikson &
Byron, P.A., Minneapolis, Minnesota, for appellants.

Michael C. Rajkowski, Rachael Holthaus, Quinlivan & Hughes, P.A., Saint Cloud,
Minnesota for respondents.

Phillip R. Krass, Rachel R. Lorentz, Malkerson Gunn Martin LLP, Minneapolis,
Minnesota; and

James R. Dorsey, Stuart T. Alger, Stinson Leonard Street LLP, Minneapolis, Minnesota;
and

Kirk A. Schnitker, Schnitker Law Office, P.A., Spring Lake Park, Minnesota, for amicus
curiae Minnesota Eminent Domain Institute.


                               ________________________




                                          1
                                       SYLLABUS

       When landowners elected to compel public utilities to purchase their entire parcel

of land pursuant to Minn. Stat. § 216E.12, subd. 4 (2014), the district court did not err in

limiting its analysis of the election to the requirements of the statute.

       Affirmed.

                                        OPINION

GILDEA, Chief Justice.

       The question presented in this case is whether the district court, when approving a

landowner’s election to require a public utility to condemn a parcel of property in fee

under Minn. Stat. § 216E.12, subd. 4 (2014) (“Buy-the-Farm statute”), must consider

factors other than those identified in the statute. Respondents Dale and Janet Tauer made

such an election after appellants, Great River Energy and several other public utilities,

sought to condemn an 8.86-acre easement across their property. The public utilities

challenged the election, arguing that the district court must consider several factors in

addition to the statute’s requirements, including the size of the election. The district court

declined to consider the size of the election and limited its analysis to the requirements of

the statute. The court of appeals affirmed. Because the language of the statute forecloses

consideration of the factors proffered by appellants, and our case law does not require an

extra-statutory analysis, we affirm.




                                               2
       Appellants Great River Energy, et al. (collectively “Great River”) 1 are public

utilities participating in the CapX2020 project. The project involves the installation of a

high-voltage transmission line running from Brookings, South Dakota to Hampton,

Minnesota.    As part of the project, Great River sought to obtain easements across

multiple parcels of land in Minnesota pursuant to Minn. Stat. § 216E.12 (2014), which

gives public utilities eminent domain power to acquire the right to use land for high-

voltage transmission lines. Respondents Dale and Janet Tauer own one of the affected

parcels, a 218.85-acre plot that the Tauers have leased to a third party for farming over

the past few years.

       In 2012, Great River notified the Tauers of its intention to condemn a permanent

8.86-acre easement through the Tauers’ property for a high-voltage transmission line, in

addition to a 3.38-acre temporary-access easement. See Minn. Stat. § 216E.12, subd. 1

(giving utilities the power to condemn land for the purpose of expanding or modifying

high-voltage transmission lines). The Tauers elected to compel Great River to purchase

their entire parcel of land pursuant to the Buy-the-Farm statute.        See Minn. Stat.

§ 216E.12, subd. 4 (giving landowners subject to a condemnation proceeding the option

to compel the utility to condemn a fee interest in the landowners’ entire parcel of

contiguous, commercially viable land).



1
       Appellant utilities include Great River Energy, Northern States Power Co.,
Western Minnesota Municipal Power Agency, Otter Tail Power Co., and Central
Minnesota Municipal Power Agency. For ease of discussion, we will refer to appellants
collectively as “Great River” throughout the opinion.


                                            3
       Great River challenged the Tauers’ election, arguing it was not reasonable, in part

because the land subject to the election was so much larger than the land needed for the

easement.   Great River cited our decisions in Cooperative Power Ass’n v. Aasand,

288 N.W.2d 697 (Minn. 1980), and Northern States Power Co. v. Williams, 343 N.W.2d
627 (Minn. 1984), to argue that the district court, when approving an election under

Minn. Stat. § 216E.12, subd. 4, must consider factors in addition to the factors listed in

the Buy-the-Farm statute, including the election’s overall reasonableness. Great River

specifically relied on our discussion in Aasand of a “requirement of reasonableness” as

applied to a previous version of the Buy-the-Farm statute. 288 N.W.2d at 701.

       The district court rejected Great River’s argument and held that Aasand did not

require an analysis of factors outside of the provisions in the current Buy-the-Farm

statute. The court then approved the election and required Great River to purchase all of

the Tauers’ farm.

       Great River appealed, and the court of appeals affirmed. The court of appeals held

that the district court’s consideration of the election’s reasonableness referred only to the

elected property’s commercial viability. Great River Energy v. Swedzinski, No. A13-

1474, 2014 WL 1272381, at *3 (Minn. App. Mar. 31, 2014). The court of appeals further

concluded that no case law supports Great River’s argument that the district court should

have considered the size of the election in relation to the size of the easement. Id. at *4.

We granted review.




                                             4
                                                I.

         This case requires us to interpret the Buy-the-Farm statute. This statute provides,

in relevant part:

         When private real property that is an agricultural or nonagricultural
         homestead, nonhomestead agricultural land, rental residential property, and
         both commercial and noncommercial seasonal residential recreational
         property, as those terms are defined in section 273.13 is proposed to be
         acquired for the construction of a site or route for a high-voltage
         transmission line with a capacity of 200 kilovolts or more by eminent
         domain proceedings, the owner shall have the option to require the utility to
         condemn a fee interest in any amount of contiguous, commercially viable
         land which the owner wholly owns in undivided fee and elects in writing to
         transfer to the utility within 60 days after receipt of the notice of the objects
         of the petition filed pursuant to section 117.055.

Minn. Stat. § 216E.12, subd. 4.

         The interpretation of a statute is a matter we review de novo. Christianson v.

Henke, 831 N.W.2d 532, 535 (Minn. 2013). When a statute is unambiguous, we must

apply its plain meaning. Am. Tower, L.P. v. City of Grant, 636 N.W.2d 309, 312 (Minn.

2001). And we cannot add words to a statute “that [the Legislature] intentionally or

inadvertently left out.” Genin v. 1996 Mercury Marquis, 622 N.W.2d 114, 117 (Minn.

2001).

         Great River does not dispute that the Tauers’ election meets the requirements of

the Buy-the-Farm statute as written, does not argue that the language of the statute is

ambiguous, and does not challenge the constitutionality of the statute. Great River also

does not contend that a compelled acquisition of the Tauers’ land constitutes an

unconstitutional taking or that Minn. Stat. § 216E.12, subd. 4, violates its right to due

process. Instead, Great River argues that the district court should have performed a


                                                5
totality-of-the-circumstances reasonableness analysis before approving the Tauers’

election. Great River’s proffered reasonableness factors, however, are not included in the

statute.

       Rather than examining the reasonableness of the landowner’s election, the

Buy-the-Farm statute requires that the landowner “wholly own[]” an “undivided fee”

interest in the land at issue in the election. Minn. Stat. § 216E.12, subd. 4. The statute

also requires that the landowner give timely written notice of the election. Id. The land

at issue in the election must be “contiguous” to the land the utility seeks to condemn. Id.

Finally, the land must be “commercially viable.” Id. The district court concluded that all

of these requirements were met, and Great River does not contend otherwise. 2

       Great River does contend, however, that the district court should have considered

the size of the election in comparison to the amount of land needed for the easement. The

statute explicitly forecloses this consideration, as it allows for the election of contiguous,

commercially viable land “in any amount.” Id. (emphasis added). Great River also

argues that the district court should have considered whether the landowner lives on the

land subject to the easement.       Again, the statute plainly does not allow for this

consideration, as the list of eligible types of property includes “nonhomestead agricultural

land.” Id. (emphasis added).




2
       Because Great River does not challenge the district court’s conclusion that the
specific statutory requirements are satisfied, we have no occasion in this case to further
interpret those specific requirements, including the requirement of commercial viability.


                                              6
       The district court analyzed all factors identified by the Legislature: the type of

land, the property’s commercial viability, and whether the parcel is contiguous. The

plain language of the statute, therefore, forecloses Great River’s assertion that the district

court should have engaged in a totality-of-the-circumstances analysis of the

reasonableness of the Tauers’ election.

                                             II.

       Great River nevertheless argues that our holdings in Cooperative Power Ass’n v.

Aasand, 288 N.W.2d 697 (Minn. 1980), and Northern States Power Co. v. Williams,

343 N.W.2d 627 (Minn. 1984) have added a requirement of reasonableness to the statute.

See Wynkoop v. Carpenter, 574 N.W.2d 422, 425 (Minn. 1998) (stating that once we

interpret a statute, that interpretation becomes a part of the statutory text). Great River

argues that because Minn. Stat. § 216E.12, subd. 4, as written does not necessarily satisfy

the requirement of reasonableness that we discussed in our cases, the district court erred

in not looking beyond the statutory requirements when it approved the Tauers’ election.

Our holdings in Aasand and Williams do not support Great River’s contention.

                                             A.

       We look first at our decision in Aasand, 288 N.W.2d 697.              In Aasand, the

landowners elected to compel public utilities to purchase their entire 149.17-acre parcel,

after the utilities sought a 13-acre easement for a new high-voltage transmission line

route. Id. at 699. The utilities brought a facial constitutional challenge to the statute. Id.

We determined that the constitutionality of the 1978 version of the Buy-the-Farm statute

“rests ultimately upon the reasonableness of the condition it imposes upon the exercise of


                                              7
the power of eminent domain.” Id. at 700. Without a reasonableness requirement, we

said that the statute could “produce bizarre and unjustifiable results; landowners could

compel commercially unreasonable acquisitions which, in light of the purpose of the

statute, would impose an undue burden on utilities.” Id. at 701. We did not define

“reasonableness,” but concluded that because the proposed election was commercially

viable, the election was reasonable and the utilities were required to purchase the land.

Id. at 701.

       Great River argues that our holding in Aasand requires courts to conduct a totality-

of-the-circumstances analysis considering all factors that may be relevant to the

reasonableness of the election, including the size of the election in relation to the size of

the easement, whether the easement would displace the owner, and whether the election

includes “unwanted investment land.” We disagree.

       The statute at issue in Aasand was different from the current Buy-the-Farm statute

in two important ways. First, the previous statute did not require that the land subject to

the compelled acquisition be commercially viable. See Minn. Stat. § 116C.63, subd. 4

(1978). In addition, the statute required the utility to “divest itself completely of all such

lands used for farming or capable of being used for farming within five years” of the

acquisition, or the land would be sold at a foreclosure sale. Id. The lack of a commercial

viability requirement and the divestiture provision, which we noted was a “potential

infirmity,” were the problems we specifically identified in Aasand, 288 N.W.2d at 701.

Amendments to the Buy-the-Farm statute have since resolved both issues. See Act of

Apr. 24, 1980, ch. 614, § 87, 1980 Minn. Laws 1436, 1486 (codified as amended at


                                              8
Minn. Stat. § 216E.12, subd. 4 (2014)) (requiring elected land to be commercially viable

and requiring divestiture only when the utility can receive market value for the land).

       Although we read a requirement of reasonableness into the prior version of the

Buy-the-Farm statute, our reasonableness inquiry in Aasand was limited to a

consideration of the commercial viability of the elected land. See Aasand, 288 N.W.2d at

699-701.    Moreover, despite the elected parcel’s size difference from that of the

easement, we approved the election. 3 Id. at 701. Our opinion in Aasand, therefore, did

not impose a totality-of-the-circumstances reasonableness requirement. We instead held

that an elected parcel must be commercially viable. The Legislature has since adopted

the requirement of commercial viability in the express language of the Buy-the-Farm

statute. See Minn. Stat. § 216E.12, subd. 4.

                                               B.

       We turn now to our opinion in Williams, 343 N.W.2d 627, which is the other case

mentioning a reasonableness requirement within the context of the Buy-the-Farm statute.

In Williams, we held that a parcel of land, upon which the landowners grew Christmas

trees, was not eligible for an election under the Buy-the-Farm statute because the land

was properly classified as timber, a classification that is not included in the statute.
343 N.W.2d at 633. In dictum, we noted that “when a total of 387.5 acres worth from

$690,000 to $1,700,000 would have to be acquired as a result of the condemnation of an

3
        In Aasand, we approved the compelled acquisition of 149.17 acres, after the
utilities requested an easement across 13 acres. 288 N.W.2d at 699. This is comparable
to the Tauers’ election of 218.85 acres after Great River requested an easement of
8.86 acres.


                                               9
easement of 12.69 acres,” the election “would not meet the test of reasonableness

established in Aasand.” Id. Great River argues that our statement in Williams expanded

the reasonableness inquiry from Aasand, adding factors other than commercial viability

that courts must consider when asked to approve an election, including a comparison of

the size of the election to the size of the easement. When viewed in context, however,

our holding in Williams does not require a totality-of-the-circumstances reasonableness

analysis of an election.

       Our statement about the size of the parcel in Williams was a reference to the

statutory exclusion of timber, which reflected the Legislature’s concern that landowners

would abuse the Buy-the-Farm statute to compel purchases of “vast timberland.”
343 N.W.2d at 633. We noted that excluding timber from the statute was “consistent

with” the concerns expressed in Aasand, which focused on the statute’s burden on

utilities. Id. Our statement in Williams recognized that requiring the purchase of large

parcels of timberland would impose an undue burden on utilities. We said nothing about

the size of the parcel in an election of farmland, and we have no authority to superimpose

a size limitation into the language of the statute under the guise of statutory

interpretation. See Frederick Farms, Inc. v. Cnty. of Olmsted, 801 N.W.2d 167, 172

(Minn. 2011) (stating that courts do not add words to a statute).

       In sum, the requirement of reasonableness we applied in Aasand was focused on

specific concerns with the 1978 Buy-the-Farm statute that the Legislature has since

resolved. Our discussion in Williams of our Aasand reasonableness determination was

dicta and does not support the addition of criteria beyond those the Legislature has


                                            10
already provided in the Buy-the-Farm statute. Aasand and Williams do not support Great

River’s argument that the district court should have examined factors not included in or

inconsistent with the language of the Buy-the-Farm statute before approving the Tauers’

election. 4

                                            III.

        Absent a constitutional challenge, which this case does not present, we are limited

to interpreting the plain language of the statute. Great River’s proposed interpretation of

the Buy-the-Farm statute adds factors to the statute, is inconsistent with the statute’s

language, and is unsupported by our case law. In approving the election, the district court

considered the factors listed in the plain language of the statute; the district court found

that the Tauers’ land is contiguous, commercially viable, and nonhomestead agricultural

land. See Minn. Stat. § 216E.12, subd. 4. Great River does not dispute these findings

and that ends the inquiry. The policy arguments that Great River advances in support of

its theory that the statute should contain additional requirements are properly directed to




4
       In addition to Aasand and Williams, Great River cites our decision in Northern
States Power Co. v. Aleckson, 831 N.W.2d 303 (Minn. 2013), to argue that the statute
places a significant burden on utilities and therefore needs to be regulated through a
reasonableness test. In Aleckson we held that landowners exercising their option under
the Buy-the-Farm statute were entitled to awards of minimum compensation, Minn. Stat.
§ 117.187 (2014), and relocation benefits, Minn. Stat. § 117.52 (2014). Aleckson,
831 N.W.2d at 311. The Tauers, however, have not requested minimum compensation or
relocation assistance; therefore, these concerns are not before us in this case.


                                             11
the Legislature. Because the Tauers’ election meets the statutory requirements, we hold

that the district court did not err in approving the compelled purchase of the parcel.

       Affirmed.



LILLEHAUG, J., took no part in the consideration or decision of this case.




                                             12